DETAILED ACTION

Response to Amendment
Acknowledgement is made to the amendment received December 7, 2020, amending Claims 1, 10, and 19.  New Claim 21 was added by this amendment.  Claims 2 and 11 were cancelled by this amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

As necessitated by amendment, Claims 1, 3-9, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. US 2007/0033756 (hereafter Kwon et al.) in view of Kaneda et al. US 6,044,514 (hereafter Kaneda et al.) and Kwon et al. US 2008/0100126 (hereafter Kwon et al. 2008).

 Regarding Amended Claim 1, Kwon et al. teaches:
1. A toothbrush (toothbrush 20), comprising: 
a handle (handle shown in Figure 3); 
a head (head portion 30) connected to the handle (Figure 3); and 
a plurality of bristles (Figure 2), respective ones of the plurality of bristles including: 
a first end (left bristle tip, Figure 2) having a tapered first tip (Figure 2), 
a second end (left bristle tip, Figure 2) having a tapered second tip (Figure 2), and 
a substantially cylindrical shaft (body measurement presented as a diameter – therefore cylindrical) extending between the first end and the second end, 
wherein respective ones of the plurality of bristles are fastened to the head by a fastener (see discussion below) at a fastening point along the shaft, the fastening point being located nearer to the second end than to the first end (Figure 2) such that the first end extends from a surface of the head to a first height (height of left bristle tip, Figure 2) and the second end extends from the surface of the head to a second height (height of right bristle tip, Figure 2), and 
wherein a difference between the first height and the second height is greater than or equal to 2.5 mm (0.5-2.0mm, see discussion below).  

Kwon et al. discloses a toothbrush with a plurality of bristles fastened to the head by installing a folded bristle into a head portion.  Kwon et al. does not disclose the use of a fastener for fastening the bristles.  The reference Kaneda et al. discloses a toothbrush with a plurality of bristles (tufts 1) folded and fastened into the head (head portion 2) by a fastener (flat plate 22) at a fastening point along the bristle shaft as shown in Figure 2.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the Kwon et al. device to use a fastener as taught by Kaneda et al. with the motivation to secure the bristles to the head with the motivation to provide a solution for reliably securing the bristle to the head.		
Kwon et al. discloses a toothbrush with a plurality of bristles fastened to the head by installing a folded bristle into a head portion with a difference between the first height and second height being between 0.5 and 2.0 mm as shown in Figure 2.  Kwon et al. does not disclose a difference greater than or equal to 2.5mm.  
The reference Kwon et al. 2008 teaches:
… wherein the difference between the first height (height of left bristle tip, Figure 4) and the second height (height of right bristle tip, Figure 4) is greater than or equal to 2.5 mm (2-4mm).  


Regarding Claim 3, Kwon et al. teaches:
3. The toothbrush according to claim 1, wherein respective ones of the plurality of bristles (Figure 2) have a base diameter at the fastening point, and the base diameter is between 4 mil and 9 mil (0.15-0.20 mm, Paragraph [0031]), inclusive.  

Regarding Claim 4, Kwon et al. teaches:
4. The toothbrush according to claim 1, wherein respective ones of the plurality of bristles (Figure 2) have a first diameter measured at the first tip (0.01-0.07mm, Paragraph [0030]), and the first diameter is less than or equal to 0.05 times (equal to – combination of 0.01mm tip and 0.20mm base) the base diameter (0.15-0.20 mm, Paragraph [0031]).  

Regarding Claim 5, Kwon et al. teaches:
5. The toothbrush according to claim 4, wherein respective ones of the plurality of bristles (Figure 2) have a second diameter (labeled in attached Examiner provided figure precisely drawn to scale) measured at a distance of 0.5 mm from the first tip, and the second diameter is less than or equal to 0.40 times the base diameter (0.15-0.20 mm, Paragraph [0031])(as shown in the attached Examiner provided figure, the maximum measurement using the disclosed dimensions is 0.043mm which is less than 0.40 times the minimum base diameter of 0.15mm - .060mm).  


    PNG
    media_image1.png
    995
    1574
    media_image1.png
    Greyscale

Regarding Claim 6, Kwon et al. teaches:
6. The toothbrush according to claim 5, wherein respective ones of the plurality of bristles (Figure 2) have a third diameter measured at the second tip (0.01-0.07mm, Paragraph [0030]), and the third diameter is less than or equal to 0.05 times (equal to – combination of 0.01mm tip and 0.20mm base)  the base diameter (0.15-0.20 mm, Paragraph [0031]).  

Regarding Claim 7, Kwon et al. teaches:
7. The toothbrush according to claim 6, wherein respective ones of the plurality of bristles (Figure 2) have a fourth diameter (labeled in attached Examiner provided figure precisely drawn to scale) measured at a distance of 0.5 mm from the second tip, and the fourth diameter is less than or equal to 0.40 times the base diameter (0.15-0.20 mm, Paragraph [0031])(as shown in the attached Examiner provided figure, the maximum measurement using the disclosed dimensions is 0.043mm which is less than 0.40 times the minimum base diameter of 0.15mm - .060mm).  



    PNG
    media_image2.png
    995
    1574
    media_image2.png
    Greyscale



Regarding Claim 8, Kwon et al. teaches:
8. The toothbrush according to claim 1, wherein the first tip and the second tip are formed by a chemical process (chemical process), a mechanical process, or a combination of the chemical process and the mechanical process.  

Regarding Claim 9, Kaneda et al. teaches:
9. The toothbrush according to claim 1, wherein the fastener (flat plate 22) is a staple (acts as a staple, Figure 2).

Regarding New Claim 21, Kwon et al. 2008 teaches:
21. The toothbrush according to claim 1, wherein the difference between the first height and the second height is 3mm (2-4mm – Kwon et al. modified in view of Kwon et al. 2008 as previously discussed in Claim 1).

As necessitated by amendment, Claims 10 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. US 2008/0100126 (hereafter Kwon et al. 2008) in view of Kwon et al. US 2007/0033756 (hereafter Kwon et al.) and Kaneda et al. US 6,044,514 (hereafter Kaneda et al.).

Regarding Amended Claim 10, Kwon et al. 2008 teaches:
10. A method of manufacturing a toothbrush (shown in Figure 3), comprising: 
providing a plurality of unshaped bristles, respective ones of the plurality of unshaped bristles having a first end, a second end, and a substantially cylindrical shaft between the first end and the second end (bristles are provided that will be set in a toothbrush, Paragraph [0041]); 
attaching respective ones of the plurality of unshaped bristles to a head of the toothbrush (shown in Figure 3) using a fastener (see discussion below) at a fastening point along the shaft, the fastening point being located nearer to the second end than to the first end such that the first end extends from a surface of the head to a first height (height of left bristle tip, Figure 4) and the second end extends from the surface of the head to a second height (height of right bristle tip, Figure 4)(bristles are set in a toothbrush, Paragraph [0041]); and
shaping the first end of the respective ones of the plurality of unshaped bristles to provide a tapered first tip (left bristle tip, Figure 4) and the second end of the respective ones of the plurality of unshaped bristles to provide a tapered second tip (right bristle tip, Figure 4, see discussion below), thereby to create a plurality of shaped bristles (partially tapered using a grinding operation, Paragraph [0041]), 
wherein a difference between the first height and the second height is greater than or equal to 2.5 mm (2-4mm, Figure 4).  

Kwon et al. 2008 discloses a toothbrush with a plurality of bristles (toothbrush bristle 10) formed with a first end (left bristle tip, Figure 2) having a first shape that is tapered with a blunt end and a second end with a rounded tip.  Therefore, Kwon et al. does not disclose a second tapered end.  The reference Kwon et al. discloses a toothbrush that uses a bristle shown in Figure 2 that comprises a tapered first end and a tapered second end.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the rounded second end of the Kwon et al. 2008 device to be tapered as 
Kwon et al. 2008 in view of Kwon et al. discloses a toothbrush according to Claim 11 with a plurality of bristles fastened to the head by installing a folded bristle into a head portion.  The references do not disclose the use of a fastener for fastening the bristles.  The reference Kaneda et al. discloses a toothbrush with a plurality of bristles (tufts 1) folded and fastened into the head (head portion 2) by a fastener (flat plate 22) at a fastening point along the bristle shaft as shown in Figure 2.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the combined Kwon et al. device to use a fastener as taught by Kaneda et al. with the motivation to secure the bristles to the head with the motivation to provide a solution for reliably securing the bristle to the head.  

Regarding Claim 12, Kwon et al. 2008 teaches:
12. The method according to claim 10, wherein respective ones of the plurality of shaped bristles have a base diameter at the fastening point, and the base diameter is between 4 mil and 9 mil (0.16 to 0.2mm, Paragraph [0008]), inclusive.  

Regarding Claim 13, Kwon et al. 2008 teaches:
13. The method according to claim 10, wherein respective ones of the plurality of shaped bristles (Figures 4 and 5) have a first diameter (0.01 to 0.02mm, Paragraph [0008]) measured at the first tip, and the first diameter is less than or equal to 0.05 times (equal to – combination of 0.01mm tip and 0.20mm base) the base diameter (0.16 to 0.2mm, Paragraph [0008]).  

Regarding Claim 14, Kwon et al. 2008 teaches:
14. The method according to claim 13, wherein respective ones of the plurality of shaped bristles (Figure 4) have a second diameter (labeled in attached Examiner provided figure precisely drawn to scale) measured at a distance of 0.5 mm from the first tip, and the second diameter is less than or equal to 0.40 times the base diameter (0.16-0.20 mm, Paragraph [0008])(as shown in the attached Examiner provided figure, the maximum measurement using the disclosed dimensions is 0.038mm which is less than 0.40 times the minimum base diameter of 0.16mm - .060mm).  


    PNG
    media_image3.png
    942
    1566
    media_image3.png
    Greyscale

Regarding Claim 15, Kwon et al. teaches:
15. The method according to claim 14, wherein respective ones of the plurality of shaped bristles (Figure 2) have a third diameter measured at the second tip (0.01-0.07mm, Paragraph [0030]), and the third diameter is less than or equal to 0.05 times (equal to – combination of 0.01mm tip and 0.20mm base) the base diameter (0.15-0.20 mm, Paragraph [0031]).  

Regarding Claim 16, Kwon et al. teaches:
16. The method according to claim 15, wherein respective ones of the plurality of shaped bristles (Figure 2) have a fourth diameter (labeled in attached Examiner provided figure precisely drawn to scale) measured at a distance of 0.5 mm from the second tip, and the fourth diameter is less than or equal to 0.40 times the base diameter (0.15-0.20 mm, Paragraph [0031])(as shown in the attached Examiner provided figure, the maximum measurement using the disclosed dimensions is 0.043mm which is less than 0.40 times the minimum base diameter of 0.15mm - .060mm).  


    PNG
    media_image2.png
    995
    1574
    media_image2.png
    Greyscale


Regarding Claim 17, Kwon et al. 2008 teaches:
17. The method according to claim 10, wherein the shaping includes performing a chemical process, a mechanical process (grinding process, Paragraph [0041]), or a combination of the chemical process and the mechanical process.  

Regarding Claim 18, Kaneda et al. teaches:
18. The method according to claim 11, wherein the fastener (flat plate 22) is a staple (acts as a staple, Figure 2).  

As necessitated by amendment, Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. US 2007/0033756 (hereafter Kwon et al.) in view of Kwon et al. US 2008/0100126 (hereafter Kwon et al. 2008).

Regarding Amended Claim 19, Kwon et al. teaches:
19. A toothbrush (toothbrush 20), comprising: 
a handle (handle shown in Figure 3); 
a head (head portion 30) connected to the handle (Figure 3); 
a plurality of first bristles (left bristle shown in Figure 2 installed), respective ones of the plurality of first bristles including: 
a first distal end (left bristle tip, Figure 2, installed) having a tapered tip (Figure 2) and extending from a surface of the head to a first height (Figure 3), 
a first proximal end (left bristle base - secured in head portion 30, Figure 2) fastened to the handle (Figure 3), and 
a substantially cylindrical first shaft (body of left bristle, Figure 2, body measurement presented as a diameter – therefore cylindrical) extending between the first distal end and the first proximal end (Figure 2); and 
a plurality of second bristles (right bristle shown in Figure 2 installed), respective ones of the plurality of second bristles including: 
a second distal end (right bristle tip, Figure 2, installed) having a tapered tip and extending from a surface of the head to a second height (Figure 3), 
a second proximal end (right bristle base - secured in head portion 30, Figure 2) fastened to the handle, and 
a substantially cylindrical second shaft (body of right bristle, Figure 2, body measurement presented as a diameter – therefore cylindrical) extending between the second distal end and the second proximal end (Figure 2), 
wherein a difference between the first height and the second height is greater than or equal to 2.5 mm (0.5-2.0mm, see discussion below).  

Kwon et al. discloses a toothbrush with a plurality of bristles fastened to the head by installing a folded bristle into a head portion with a difference between the first height and second height being between 0.5 and 2.0 mm as shown in Figure 2.  Kwon et al. does not disclose a difference greater than or equal to 2.5mm.  
The reference Kwon et al. 2008 teaches:
… wherein the difference between the first height (height of left bristle tip, Figure 4) and the second height (height of right bristle tip, Figure 4) is greater than or equal to 2.5 mm (2-4mm).  


Kwon et al. 2008 discloses a toothbrush with a plurality of bristles fastened to the head by installing a folded bristle into a head portion as shown in Figure 5.  Kwon et al. 2008 discloses a difference between the first height (height of left bristle tip, Figure 4) and the second height (height of right bristle tip, Figure 4) is greater than or equal to 2.5 mm (2-4mm).  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the Kwon et al. device to include a larger difference in height of 2-4mm as taught by Kwon et al. 2008 with the motivation to increase the interdental penetration, since as taught by Kwon in Paragraph [0033], The toothbrush having bristles folded at different heights is advantageous in terms of excellent insertion function into the periodontal pockets and high workability.  

Regarding Claim 20, Kwon et al. 2008 teaches:
20. The toothbrush according to claim 19, wherein the first proximal end and the second proximal end are fastened by melting (thermally welded, Paragraph [0052]), and the head and the handle are molded (Paragraph [0052]).  

Response to Arguments
Rejections Under 35 U.S.C. 103
Applicant’s arguments with amendments, filed December 7, 2020, with respect to the 35 U.S.C. 103 rejection(s) of Claims 1-9 under Kwon et al. US 2007/0033756 in view of Kaneda et al. US 6,044,514 and Kwon et al. US 2008/0100126 and Claims 10-18 under Kwon et al. US 2008/0100126 in view of 

	Detailed responses to the Applicant’s arguments follow.
The Applicant argues:  “II. Rejections under 35 U.S.C. § 103 
A. Preliminary Remarks 
Claims 1-9 have been rejected under 35 U.S.C. § 103 as allegedly being unpatentable 
over Kwon (US 2007/0033756 A1, hereinafter "Kwon 2007") in view of Kaneda (US 6,044,514 A), and further in view of Kwon (US 2008/0100126 Al, hereinafter "Kwon 2008"). Claims 10-18 have been rejected under 35 U.S.C. § 103 as allegedly being unpatentable over Kwon 2008 in view of Kwon 2007, and further in view of Kaneda. Claims 19-20 have been rejected under 35 U.S.C. § 103 as allegedly being unpatentable over Kwon 2007 in view of Kwon 2008. Applicant has amended the claims and respectfully traverses this rejection. 
Claims 1, 10, and 19 are written in independent form. Claims 1 and 10 have been amended to incorporate the subject matter of claims 2 and 11, respectively, and claim 19 has been amended to recite similar features. Each of the independent claims as amended recites, in pertinent part, a first set of tapered bristle tips which extend to a first height and a second set of tapered bristle tips which extend to a second height, "wherein a difference between the first height and the second height is greater than or equal to 2.5 mm." 
Even assuming, solely for the sake of argument, that the Office has presented a prima facie case of unpatentability for Applicant's claims, the record contains evidence of secondary considerations sufficient to rebut such a prima facie case. 
 
B. The Office's Response to Applicant's Previous Remarks 
Applicant previously argued that the claimed height difference of 2.25 mm is patentable over the combined teachings of the references of record (see Response filed 07/01/2020). In particular, Applicant argued that the proposed combination of references relies on an impermissible degree of hindsight reasoning and that the primary reference teaches away from the proposed modification. 
In response to Applicant's first set of arguments, the Office notes that Kwon 2007 discloses "where the height difference of the tip is 0.5-2mm" whereas the claim feature "is 2.25mm the difference [between the reference and the claim] being 0.25 mm or .0098" or less than 3 sheets of paper. Therefore, the difference is almost negligible" (see Action at p. 24 1). While the Office is correct that the absolute difference between the upper limit of Kwon 2007's range and the lower limit of Applicant's claimed range is 0.25 mm, Applicant notes that 0.25 mm is 12.5% larger than the upper limit of Kwon 2007's range. Applicant respectfully disagrees that a relative increase of 12.5% is negligible. However, solely to expedite prosecution, Applicant notes that the amended height difference is "greater than or equal to 2.5 mm." Thus, the lower bound of Applicant's claim is 25% larger than the upper bound of Kwon 2007's range. The effects of this relative difference will be discussed in more detail in § C, below.”

The Examiner respectfully disagrees.  The current rejection relies upon the combination of Kwon et. al 2007 and Kwon et al. 2008 where Kwon et al. 
It is important to point out that for Claim 10 and its dependent claims, the current rejection relies upon the Kwon et al. 2008 which discloses a height difference of 2-4mm which is overlaps that claim range as disclosed without modification. 

The Applicant argues:  “In response to Applicant's second set of arguments, the Office finds that "[i]t is the Examiner's opinion that increasing the height difference from 2.0mm to 2.25mm ... would be unperceivable to a user during teeth brushing if a controlled test were to be performed using the two different tip heights" (see Action at p. 25 2). Applicant respectfully disagrees that the effects of increasing the height difference to (as currently claimed) 2.5 mm would be have no effect on user comfort or feeling. This will also be discussed in more detail in § C, below.” 

The Examiner respectfully disagrees.  This argument does not address the current rejection.

The Applicant argues:  “C. Evidence of Secondary Considerations 
Even assuming, for the sake of argument, that the Office has presented a prima facie case of unpatentability, Applicant has conducted analyses as shown and described in the attached	Declaration under 37 C.F.R. 1.132 ("the Declaration") sufficient to rebut any such prima facie case. 
In summary, Applicant has conducted experiments to compare various height differences for toothbrush bristles having a tapered first tip and a tapered second tip. As a result of these experiments, Applicant has determined that bristles having the claimed height difference have various advantages over bristles having the height difference set forth in Kwon 2007. In particular, Applicant has determined that bristles having the claimed height difference exhibit a statistically- significant increase in interproximal access efficacy (IAE) and/or subgingival access efficacy (SAE). These advantages flow directly from Applicant's claimed height difference. 
For at least these reasons, the combined teachings of Kwon 2007, Kaneda, and Kwon 2008 do not render Applicant's claims 1, 10, and 19 unpatentable. Similarly, for at least the reasons above. Claims 3-9, 12-18, and 20, as well as new claim 21, depend from claims 1, 10 and 19, respectively, and thus incorporate the features recited therein, including those features noted above as being distinct from the combined teachings of Kwon 2007, Kaneda, and Kwon 2008, as well as their separately-recited patentably-distinct features. 
Accordingly, Applicant respectfully requests reconsideration and withdrawal of the rejection of claims 1-20 under 35 U.S.C. § 103, and respectfully requests consideration and allowance of new claim 21.”

The Examiner has reviewed the affidavit and has some comments.  Based on the test results, it seems that the 3mm dimension outperforms the 2mm and greater than or equal to 2.5mm.  Therefore, the claimed state includes 3mm, 4mm, and more.  As demonstrated in the affidavit the performance at 4mm is less than 3mm and very similar to the 2mm results.  The Examiner expects that heights greater than 4mm, such as 10mm, would result in a further performance decrease.  Claims 1, 10, and 19 are not limited to the sweet spot of 3mm, therefore, the device does not have an unexpected performance in the claimed state.  As a result, it is unclear how the Applicant intended the Examiner to use the details presented in the affidavit.
Regarding the remaining arguments, the Examiner respectfully disagrees.  As disclosed by Kwon et al., a height difference of 2-4mm is well known in the prior art and therefore, would be an obvious height difference range for incorporation into an oral care brush.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MARC CARLSON/Primary Examiner, Art Unit 3723